Title: From George Washington to Anthony Wayne, 21 November 1780
From: Washington, George
To: Wayne, Anthony


                        

                            
                            Dr Sir
                            Head Quarters 21st Novemr 1780
                        
                        On Friday-morning, at Sun rising you will march the division under your command to a mile below Acquaquenack
                            Bridge, advancing a Regiment a Mile or two in your front towards New Ark, and remain in this position ’till Retreat
                            beating. You will then renew your march, slowly, a Mile or two forward and till it is quite dark and there halt till
                            further orders. These will reach you in all probability before you halt.
                        When you arrive however at Acquaquenack, you will begin a Forage, for which purpose a number of Waggons will
                            be sent down: but you will do this in such a manner as not to fatigue your Men, whose services may be wanted in a more
                            essential manner. You will have two days provision coocked, three wd be better. You know the importance of secrecy in all
                            military movements. I am with great Regard Yr most obt Servt
                        
                            Go: Washington
                        
                    